NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



LORENZO LEE WILLIAMS, DOC #127304, )
                                   )
          Appellant,               )
                                   )
v.                                 )
                                   )               Case No. 2D16-4911
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L. Dimmig, II, Public Defender, and
John C. Fisher, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, for Appellee.


PER CURIAM.

              Lorenzo Williams appeals the order revoking his probation in circuit court

case numbers 15-438 and 15-494 after a hearing. We affirm without comment the trial

court's finding that Williams willfully violated condition five and special condition four of

his probation by committing new law offenses and contacting the victim and the court's

revocation of Williams' probation. However, we reverse the revocation order to the
extent that it incorrectly states that Williams admitted the violations, and we remand for

the trial court to correct this scrivener's error. See Hamilton v. State, 128 So. 3d 177

(Fla. 2d DCA 2013).

              Affirmed in part; reversed in part; remanded with instructions.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                             2